Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 13, 2018

                                      No. 04-18-00850-CR

                               Ex parte Juan Gabriel CISNEROS,
                                           Appellant

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 88-02-02179-CR
                        Honorable Federico Hinojosa, Judge Presiding


                                         ORDER

         This is an accelerated appeal from the trial court’s order denying Juan Gabriel Cisneros’s
application for writ of habeas corpus pursuant to article 11.072 of the Texas Code of Criminal
Procedure. Cisneros filed his notice of appeal on November 7, 2018. Therefore, the deadline for
filing the reporter’s record was fifteen days after he filed his notice of appeal, or November 26,
2018. See TEX. R. APP. P. 31.1. Court reporter Sonia G. Trevino has filed a notification of late
reporter’s record, stating that she expects the record to be completed by Saturday December 15,
2018. Her notification of late reporter’s record is NOTED. We ORDER Sonia G. Trevino to file
the reporter’s record on or before December 17, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court